Exhibit 10.8.1


FIRST AMENDMENT TO CREDIT AGREEMENT


THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of June 3, 2016 (this
“Amendment”), is among AROTECH CORPORATION (collectively, the “Borrower”), the
other Loan Parties party to the Credit Agreement described below and JPMORGAN
CHASE BANK, N.A. (the “Lender”).


RECITAL


The Borrower, the other Loan Parties and the Lender are parties to a Credit
Agreement dated as of March 11, 2016 (as amended or modified from time to time,
the “Credit Agreement”), and desire to amend the Credit Agreement on the terms
and conditions of this Amendment.


TERMS


In consideration of the premises and of the mutual agreements herein contained,
the parties hereby agree as follows:


ARTICLE I.  AMENDMENTS.  Upon fulfillment of the conditions set forth in Article
III hereof, the Credit Agreement shall be amended as follows:


1.1 The following definitions are added to Section 1.01 of the Credit Agreement:


“FAAC” means FAAC Incorporated, a Michigan corporation.


“First Amendment” means the First Amendment to this Agreement among the parties
hereto.


“First Amendment Effective Date” means the date the First Amendment is
effective.


1.2 The definition of “Obligation” in Section 1.01 of the Credit Agreement is
restated as follows:


“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of the Loan Parties
and their respective Subsidiaries (and including any or all of them individually
or collectively) to the Lender or any indemnified party, individually or
collectively, existing on the Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.


1.3 The following is added is the end of Section 1.03 of the Credit Agreement:
“The parties hereto acknowledge that under the First Amendment FAAC has replaced
the Borrower as the borrower of Term B Loan.  Accordingly, except as
specifically modified in Section 2.01(c), Section 2.08(c) and Article IX under
the First Amendment, references in this Agreement to “Borrower” when used in
relation to Term B Loan shall be deemed to also include FAAC as determined by
the Lender.”
-1-

--------------------------------------------------------------------------------



1.4 Section 2.01(c) of the Credit Agreement is restated as follows:


(c) Subject to the terms and conditions set forth herein, the Lender agrees to
make a Term B Loan in dollars to FAAC, at one time on a date on or after the
Effective Date but prior to the Term B Draw Expiration Date in an aggregate
principal amount not to exceed the lesser Lender’s Term B Commitment or 80% of
the appraised value of the Ann Arbor Real Estate as determined pursuant to an
appraisal satisfactory to the Lender.  Amounts prepaid or repaid in respect of
Term B Loans may not be reborrowed.


1.5 Section 2.08(c) of the Credit Agreement is restated as follows:


(c) FAAC hereby unconditionally promises to pay Term B Loan in consecutive
monthly principal payments to the Lender on the first Business Day of each
month, commencing with the first such Business Day after the Term B Draw
Expiration Date, each in the amount of $5,555 (as adjusted from time to time
pursuant to Section 2.09(d) or 2.16(b)), and the remaining principal balance of
the Term B Loan will shall be paid in full in cash by FAAC on the Term B
Maturity Date.


1.6 The following new Section 9.14 is added to the Credit Agreement:


SECTION 9.14.  Other Loan Parties.  All Loan Parties acknowledge and agree that
(a) all references in this Article IX to “Borrower” means each of the Borrower
and FAAC, individually and collectively, and (b) all Loan Parties (i) are Loan
Guarantors with respect to all other Loan Parties and (ii) Guarantee, and have
granted a security interest and lien under the Collateral Documents to secure,
all Secured Obligations of each Loan Party, including without limitation Secured
Obligations of Borrower and FAAC as borrowers hereunder and all other Secured
Obligations of each Loan Party.


ARTICLE II.  REPRESENTATIONS.  Each Loan Party represents and warrants to the
Lender that:


2.1 The execution, delivery and performance of this Amendment are within its
powers, have been duly authorized and are not in contravention with any law, or
the terms of its articles of incorporation or organization (as applicable),
by-laws or operating agreement (as applicable), or any undertaking to which it
is a party or by which it is bound.


2.2 The Amendment is the valid and binding obligation of each Loan Party,
enforceable against such Borrower in accordance with its terms.


2.3 After giving effect to the amendments and waivers herein contained, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true on and as of the date hereof with the same force and
effect as if made on and as of the date hereof and no Default has occurred and
is continuing.


ARTICLE III.  CONDITIONS OF EFFECTIVENESS.  This Amendment shall be effective as
of the date hereof when each of the following is satisfied:


3.1 Each Loan Party and the Lender shall have executed this Amendment.
-2-

--------------------------------------------------------------------------------



3.2 Each Loan Party shall have delivered to the Lender resolutions approving
this Amendment and such other agreements and documents requested by the Lender.


ARTICLE IV.  MISCELLANEOUS.


4.1 References in the Loan Documents to the Credit Agreement shall be deemed to
be references to the Credit Agreement as amended hereby and as further amended
from time to time.  This Amendment is a Loan Document.  Terms used but not
defined herein shall have the respective meanings ascribed thereto in the Credit
Agreement.  Without limiting the foregoing, each of the Loan Parties
acknowledges and agrees that all references to Secured Obligations in any of the
Collateral Documents shall be deemed references to Secured Obligations as such
term is amended hereby and as further amended or modified from time to time in
accordance with the Loan Documents.


4.2 Except as expressly amended hereby, each Loan Party agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any of the foregoing.


4.3 This Amendment may be signed upon any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument and
signatures sent by facsimile or other electronic imaging shall be enforceable as
originals.
-3-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the day and year first above written.


AROTECH CORPORATION
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:      Sr VP Finance & CFO 
 
FAAC INCORPORATED
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:     Treasurer 
 
ELECTRIC FUEL BATTERY CORP.
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:     Treasurer 
 
UEC ELECTRONICS, LLC
 
By:   /s/ Thomas J. Paup 
Name:   Thomas J. Paup 
Title:     Treasurer 
 
JPMORGAN CHASE BANK, N.A.
 
By:   /s/ Kristin Santos 
Name:   Kirstin Santos 
Title:    Authorized Officer 
 



-4-